Title: From George Washington to Major General Horatio Gates, 26 May 1779
From: Washington, George
To: Gates, Horatio



Sir,
Head Quarters Middle Brook May 26th 177[9]

I inclose you a letter to Major General Heath directing him to repair to Head Quarters which I request you will forward to him.
Another letter accompanies this from Brigadier General Du Portail to Mr De Castaing of Colonel Jacksons regiment, which you will also be pleased to have forwarded—The subject of it is, to offer Mr De Castaing an appointment in his family for which he has my consent—If Mr De Castaing accepts, you will permit him to join this Army. I am Sir Your Most Obet Servt
Go: Washington
